Mr. Justice Hilliabu,
dissenting.
A full statement of my views on the law may be found in People v. Thompson, 91 Colo. 566, 17 P. (2d) 538. The respondent here, as there, was charged with contempt. *585It grew out of the same disbarment proceeding, bnt upon a different charge or count. In the disbarment case the evidence did not sustain the charge. What I had to say as to the facts in the Thompson case is generally applicable here, but it should be added that Thierry is free from the embarrassment of having signed an affidavit, as Thompson was not. It does appear, however, from testimony given before the referee in the contempt hearing, that before the charges against the attorney were filed the respondent did make unsworn statements which may be construed to be at variance with his sworn testimony at the disbarment hearing. On such showing the referee finds, and the court solemnly adjudges, on the theory announced by the referee, “that this court has inherent power to punish criminal contempts committed in the immediate presence of the court,” the respondent is guilty of criminal contempt. The referee does not find, nor could he, that the respondent gave false testimony in the disbarment hearing. And it was only there that he was sworn, and only there was he in the presence of the court. The revelations of the record do not justify a judgment of contempt against respondent.
Mr. Justice Butler, concurring specially, concedes that at most Thierry made only oral statements, not sworn, before a charge based thereon was filed against the attorney, but, he opines, the respondent should be committed for contempt, because, forsooth, the statement was made to a member of the grievance committee of the Colorado Bar Association, which, our brother says, is an “agency of this court for the purpose of investigating charges of unprofessional conduct against members of the bar.” I deny that such or any committee was or is an agency of this court. On the contrary, I affirm that neither this nor any court can have an agency. The thought is repugnant to every conception of judicial functions. Judicial tribunals, if they are to make their proper contribution to the scheme of constitutional government, must not be subjected to the influence of agencies, of their creation *586or otherwise. The judicial mind must be open from the first, and remain open until all in interest shall be heard. In this examination we are considering a problem that has to do with a man’s liberty under the law, and to say that his rights are to be determined, not by what he said, but to whom he said it, cannot be justified. The logic is that if in a prosecution by this committee the evidence fails, the court must salve the feelings of the members by committing their witnesses for contempt. If through decree of this court these or any lawyers are to enjoy the unprecedented right indicated, then it is time the plain, hard working*, never favored, members of the bar association should take charge of its affairs and conduct it along lines more in consonance with liberty and justice. If that may not be, then they should starve the association of funds and influence by withdrawing from membership.
Considering the nature of this proceeding, and its background, the general public might well note that out of a disbarment proceeding, heralded far and wide as evidencing the court’s purpose to purify the bar, not a lawyer has been criticized, not a judge has been reversed, not a court of any degree has been made to see the error of its judgment; but a layman, poor and unheralded, who related a fanciful tale to a lawyer said to be a member of the grievance committee of the bar association, and in open hearing* refused to swear to the slander, is to feel the displeasure of our judicial frown. Let those who enjoy this brand of justice wrap their robes around them. I weep for it.
I would not cheapen my view of the law on the principle presented, but I do insist, as in the Thompson proceeding, that considering* the crying* need of the hour the sum of which the judgment would deprive respondent, although reduced from $500 recommended by the referee, to $100, is still harsh and undeserved, and adds nothing to the court’s dignity.
The respondent should be discharged.